DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei (JP 2015-528844, of record). 
Matei is directed to a tread rubber composition including (a) natural rubber at loadings greater than 40% by weight, (b) polybutadiene rubber having a glass transition temperature of -108 degrees, and (c) styrene butadiene rubber having a glass transition temperature of -48 degrees Celsius (Table 1: C4-C6, C8, C10).  These tread rubber compositions further include 8 phr of a C5/C9 resin while the claims require a loading between 10 phr and 50 phr.  It is noted that such a resin loading is exemplary and Matei more broadly teaches resin loadings between 1 phr and 20 phr (Paragraph 20).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a resin loading between 10 phr and 20 phr in the specific composition of C4-C6, C8, and C10 given the general disclosure detailed above (a fair reading of Matei does not suggest the exclusive use of a resin loading of 8 phr in the disclosed compositions of Matei).
Regarding claim 2, Matei suggests styrene contents in accordance to the claimed invention (Paragraph 9).
	With respect to claims 3 and 6, the general disclosure of glass transition temperatures of at least 30 degrees Celsius fully encompasses the claimed range and Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed values.  It is further noted that the claimed glass transition temperatures are consistent with the well-known and conventional resins used in tire rubber compositions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 21, 2022